                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR21-0045-JCC
10                             Plaintiff,                    ORDER
11          v.

12   SUMIT GARG,

13                             Defendant.
14

15          This matter comes before the Court on the Government’s unopposed motion to continue
16   trial (Dkt. No. 45). 1 Having thoroughly considered the motion and the relevant record, the Court
17   hereby GRANTS the motion.
18          Trial is currently scheduled for May 17, 2021. (See Dkt. No. 27.) The Government moves
19   to continue trial because it recently obtained court orders and search warrants for evidence and
20   has not received it yet and it needs more time to examine electronic devices. (Dkt. No. 45 at 2.)
21   In addition, the Court sua sponte considers the context in which the Government’s motion arises.
22   As it has for the past several months, the COVID-19 pandemic continues to impact the Court’s
23   operations. See W.D. Wash. General Orders 01-20, 02-20, 07-20, 08-20, 11-20, 13-20, 15-20,
24   18-20, 04-21, each of which the Court incorporates by reference. Specifically, the pandemic has
25   1
      Mr. Garg did not respond to the motion. Therefore, the Court treats the motion as unopposed,
26   and concludes that any opposition would be without merit. See W.D. Wash. Local Crim. R.
     12(b)(4).

     ORDER
     CR21-0045-JCC
     PAGE - 1
 1   made it difficult for the Court to obtain an adequate spectrum of jurors to represent a fair cross

 2   section of the community, and public health guidance has impacted the ability of jurors,

 3   witnesses, counsel, and Court staff to be present in the courtroom. See generally id. Although the

 4   availability of a vaccine makes it likely that the Court will be able to resume in-person criminal

 5   trials in May 2021, the Court will continue to be limited by public health measures, such as

 6   limits on the number of people in the courthouse and courtrooms, which are likely to limit the

 7   Court’s ability to try cases as efficiently as it would absent a pandemic. See W.D. Wash. General

 8   Order 04-21 at 2. These public health measures are scheduled to continue through June 30, 2021
 9   and may need to be extended further based on a recent rise in COVID-19 cases in the District.
10   See id.; see also https://kingcounty.gov/depts/health/covid-19/data/daily-summary.aspx.
11          Therefore, having thoroughly considered the briefing and the relevant record, the Court
12   FINDS that the ends of justice served by granting a continuance outweigh the best interests of
13   Mr. Garg and the public to a speedy trial. See 18 U.S.C. § 3161(h)(7)(A). The reasons for this
14   finding are:
15          1. The COVID-19 pandemic has made it difficult for the Court to obtain an adequate
16              spectrum of jurors to represent a fair cross section of the community, which would
17              likely make proceeding with an earlier trial impossible or would result in a
18              miscarriage of justice. See 18 U.S.C. § 3161(h)(7)(B)(i).

19          2. Public health guidance has impacted the ability of jurors, witnesses, counsel, and

20              Court staff to be present in the courtroom. Therefore, proceeding with an earlier trial

21              would likely be impossible or would result in a miscarriage of justice. See 18 U.S.C.

22              § 3161(h)(7)(B)(i).

23          3. The failure to grant a continuance would deny counsel for the Government the

24              reasonable time necessary for effective preparation, taking into account the exercise

25              of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).

26   //


     ORDER
     CR21-0045-JCC
     PAGE - 2
 1   Accordingly, the Court ORDERS:

 2         1. The May 17, 2021 jury trial is CONTINUED until July 5, 2021 at 9:30 a.m.

 3         2. The April 15, 2021 pretrial motions deadline is CONTINUED until June 3, 2021.

 4         3. The period from the date of this order until July 5, 2021 is an excludable time period

 5             under 18 U.S.C. § 3161(h)(7)(A).

 6         4. The parties shall appear at an in-person status conference on May 24, 2021 at 10:00

 7             a.m. to discuss whether an additional continuance is necessary.

 8
 9

10         DATED this 7th day of May 2021.




                                                        A
11

12

13
                                                        John C. Coughenour
14                                                      UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR21-0045-JCC
     PAGE - 3
